Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102[a][1] as being anticipated by Evans (US-20170250853).
a.	Referring to claims 1, 11 and 20:
	Regarding claims 1, 11 and 20, Evans teaches a method comprising:  2registering, at a gateway, an application programming interface (API) by each 3service of a plurality of services of a cluster (Para 105 and 106… registration);  4configuring the gateway to provide a browsable directory of the APIs for a 5client to formulate an API call (Para 145… browsable directory of the APIs);  6receiving the API call at the gateway from the client for a first service, the 7gateway acting as a reverse-proxy for the plurality of services (Para 60… acting as a reverse proxy);  8authenticating, at the gateway, a user of the API call for obtaining an access 9token (Para 104, 106 and 112…. authenticating and obtaining token); and  ioforwarding the API call from the gateway to the first service, wherein the 11forwarded API call includes a first portion of the access token for 12verifying the API call at the first service (Para 112 and 115…. forwarding API call to the backend service including the token/certificate).  
a.	Referring to claims 2 and 12:
	Regarding claims 2 and 12, Evans teaches the method of claim 1, wherein registering, at the gateway, the API by each service 2further comprises:  3receiving, at the gateway, a configuration file from a respective service of the 4plurality of services (Para 75 and 76… configuration file); and  sgenerating code at the gateway from the configuration file to add the API to 6the browsable directory for a hypertext transfer protocol (HTTP) 7server (Para 76 and 145…. information from configuration file for adding API to directory).  
a.	Referring to claims 3 and 13:
	Regarding claims 3 and 13, Evans teaches the method of claim 1, wherein authenticating, at the gateway, the user of the API call 2to obtain the access token further comprises:  3redirecting an access request included in the API call from the client to an 4authentication server (Para 58… authentication service); and  sreceiving the first portion of the access token from the authentication server (Para 58… authentication service).  
a.	Referring to claims 4 and 14:
	Regarding claims 4 and 14, Evans teaches the method of claim 1, wherein the access token is valid for a limited duration (Para 116…. Authentication credential (token/certificate) validity).  
a.	Referring to claims 5 and 15:
	Regarding claims 5 and 15, Evans teaches the method of claim 2, wherein the HTTP server continues uninterrupted during 2the addition of the API to the browsable directory (Para 145-147… continuous HTTP server operation).  
a.	Referring to claims 6 and 16:
	Regarding claims 6 and 16, Evans teaches the method of claim 3, wherein the access token includes a second portion 2provided by the authentication server to the first service, and wherein the API call is 3verifiable using the first and second portions of the access token at the first service (Para 106… token comprising first part from the AG and second part from the service which are combined for authentication).  
a.	Referring to claims 7 and 17:
	Regarding claims 7 and 17, Evans teaches the method of claim 1, wherein the API call includes a Java Script Object Notation 2(JSON) remote procedure call (RPC) and wherein parameters of the API call are encoded 3according to JSON (Para 112 and 139…. JSON API call).  
a.	Referring to claims 8, 10 and 18:
	Regarding claims 8, 10 and 18, Evans teaches the method of claim 1, wherein the browsable directory is organized as a hierarchical 2namespace (Para 145-147… web server directory is organized as a hierarchical namespace as known in the art and provides a unified API namespace).  
a.	Referring to claims 9 and 19:
	Regarding claims 9 and 19, Evans teaches the method of claim 1, wherein the plurality of services is accessed transparent to 2any authentication and access authorization mechanism (Para 112… access is transparent to authentication).  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497